Citation Nr: 1414064	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis of the right knee (right knee disability), currently assigned a 10 percent disability evaluation. 

2.  Entitlement to an increased evaluation for bilateral pes planus, currently assigned a 10 percent disability evaluation. 

3.  Entitlement to an increased evaluation for a resection spur and arthroplasty of the calcanecocuboid joint of the left foot (left foot disability), currently assigned a 10 percent disability evaluation. 

4.  Entitlement to an increased evaluation for avulsion of the right finger with a palmaris lingus graft to the flexorum digitorum profundus (right hand disability), currently assigned a 30 percent disability evaluation. 

5.  Entitlement to an increased evaluation for degenerative joint disease of the left knee (left knee disability), currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1978 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  

In November 2010, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

The Board remanded the issues on appeal in March 2011 for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran seeks higher evaluations for his right and left knee disabilities, bilateral pes planus, left foot disability, and right hand disability.  The record reflects that during the pendency of his appeal, the Veteran has undergone surgical procedures on his left knee in November 2006 and December 2010, and surgical procedures on his right knee and on his right hand in March 2011.  The Veteran's representative has raised claims for temporary, total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following each surgery.  Such claims are inextricably intertwined with the claims for an increased rating claim on appeal, as any award of 38 C.F.R. § 4.30 benefits during the period under consideration would render moot the claim for an increased rating (as to the period for which the temporary total rating is assigned).  Consequently, these matters must be considered concurrently.

The Veteran has submitted private treatment records that demonstrate he underwent surgeries on his left knee on December 8, 2010, on his right knee on March 3, 2011, and on his right hand on March 28, 2011.  While those record show that the Veteran underwent surgeries on those dates, additional records regarding the Veteran's follow-up treatment for his disabilities are outstanding.  On remand, the Veteran's assistance should be sought in obtaining these outstanding private treatment records and associating them with the claims folder. 

In addition, the Board notes that the record suggests that the Veteran receives ongoing treatment for his disabilities from the Reynolds Army Community Hospital (RACH).  Except for a few records dated in 2010 submitted by the Veteran, the claims folder has not been updated with RACH treatment records since January 2008.   The claims folder should be updated with the Veteran's RACH treatment records since they will likely contain evidence of recovery and physical therapy following his surgeries.  VA must assist the Veteran in obtaining complete records from this facility.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

On remand, the Veteran should also be afforded new VA examinations to evaluate the severity of his bilateral knee disabilities, bilateral pes planus, left foot disability (resection spur and arthroplasty, calcaneocuboid joint), and right hand disability.  Pertinently, the Board notes that the report of a May 2011 VA examination shows that the Veteran's right hand was not completely healed following his March 2011 surgery and he was still undergoing occupational therapy.  As such, the May 2011 VA examination report may not accurately reflect a clear picture of the current severity of his disability.  Moreover, the last VA examination was almost three years ago, and the Board feels that a contemporary examination is needed to properly determine whether the severity of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records from Reynolds Army Community Hospital (RACH) for the time period since January 2008.
 
2.  Contact the Veteran to seek his assistance in obtaining any outstanding records of pertinent private treatment, and in particular, involving the surgery and recovery for his knees and right hand disabilities. 

3. Schedule the Veteran for a VA examination to ascertain the current severity of his bilateral knee disabilities, bilateral pes planus, left foot disability (resection spur and arthroplasty, calcaneocuboid joint), and right hand disability.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of the bilateral knee disabilities, bilateral pes planus, left foot disability, and right hand disability, including symptoms and resulting complications, should be indicated. 

The examiner should be requested to state whether the Veteran retains effective function in his right hand, or whether he would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function of the right hand, that is, whether the acts such as grasping, manipulation, etc, can be accomplished equally well by an amputation stump with prosthesis. 

A rationale for any opinion expressed should be provided.  If any of the examiners cannot express any of the requested opinions, the examiner(s) should explain the reasons why. 

4. After conducting any other development deemed appropriate, readjudicate the issues on appeal, to include consideration of temporary total ratings due to convalescence pursuant to 38 C.F.R. § 4.30 for operations involving his left and right knees, and his right hand.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond. The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


